Filed 2/26/21 P. v. Newjerusalem CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                    B306554

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. BA478303)
           v.

 HOLYZION HEAVENLY
 NEWJERUSALEM,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Mark S. Arnold, Judge. Affirmed.
      Andrea Keith, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                             ____________________________
      Defendant Holyzion Heavenly Newjerusalem appeals from
the judgment following her conviction for second degree robbery.
Defendant’s appointed counsel filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende), identifying no issues and
requesting that this court review the record and determine
whether any arguable issue exists on appeal. We have reviewed
the record, conclude the record reveals no arguable issue on
appeal, and thus affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
       Defendant entered a convenience store, took several bottles
of coffee beverage from a refrigerator, and placed them in a bag
she was carrying. Defendant had attempted to take items from
the store without paying on two prior occasions, so a store
employee approached her and asked her to take the items out of
her bag. Defendant denied having anything in her bag. The
employee tried to take the bottles from her bag, and defendant
struggled with him. Defendant poured a bottle of liquid bleach
on the employee, hitting his pants.
       An amended information charged defendant with one count
of second degree robbery (Pen. Code,1 § 211), and alleged an
enhancement for personal use of a dangerous or deadly weapon,
namely, the bleach (§ 12022, subd. (b)(1)). The information
further alleged defendant had suffered two prior convictions, one
in 1991 and one in 2018, subjecting her to sentencing under the
“Three Strikes” law (§§ 667, subds. (b)–(j), 1170.12) and a prior
conviction enhancement under section 667, subdivision (a)(1).




      1   Unspecified statutory citations are to the Penal Code.




                                     2
       A jury convicted defendant of the robbery charge and found
the weapon enhancement allegations true. Defendant waived
jury trial on her prior conviction allegations, and the trial court
found those allegations true. The trial court further found
defendant had violated probation.
       The trial court sentenced defendant to four years, the low
term of two years doubled because of the 2018 prior strike
conviction. The trial court struck the 1991 prior strike
conviction, and dismissed both the weapon enhancement and the
prior conviction enhancement. The court imposed fines and fees
and awarded credits. The court ordered defendant to serve 365
days in county jail for the probation violation, but credited her for
time served.

                          DISCUSSION
      Defendant filed a timely notice of appeal. Her appointed
counsel filed a Wende brief raising no issues on appeal and
requesting that we independently review the record.
(Wende, supra, 25 Cal.3d 436.) This court advised defendant of
the opportunity to file a supplemental brief. She filed none.
      We have reviewed the record and find no arguable issue.
Appointed counsel has fully complied with counsel’s
responsibilities and no arguable issue exists. (People v.
Kelly (2006) 40 Cal.4th 106, 126; Wende, supra, 25 Cal.3d at
pp. 441−442.)




                                     3
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.


We concur:



             CHANEY, J.



             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    4